Name: 80/222/EEC: Commission Decision of 28 January 1980 approving a programme for the egg and poultry sector in Belgium pursuant to Regulation (EEC) No 355/77 (Only the French and Dutch texts are authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1980-02-23

 Avis juridique important|31980D022280/222/EEC: Commission Decision of 28 January 1980 approving a programme for the egg and poultry sector in Belgium pursuant to Regulation (EEC) No 355/77 (Only the French and Dutch texts are authentic) Official Journal L 049 , 23/02/1980 P. 0019 - 0019****( 1 ) OJ NO L 51 , 23 . 2 . 1977 , P . 1 . COMMISSION DECISION OF 28 JANUARY 1980 APPROVING A PROGRAMME FOR THE EGG AND POULTRY SECTOR IN BELGIUM PURSUANT TO REGULATION ( EEC ) NO 355/77 ( ONLY THE DUTCH AND FRENCH TEXTS ARE AUTHENTIC ) ( 80/222/EEC ) THE COMMISSION OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , HAVING REGARD TO COUNCIL REGULATION ( EEC ) NO 355/77 OF 15 FEBRUARY 1977 ON COMMON MEASURES TO IMPROVE THE CONDITIONS UNDER WHICH AGRICULTURAL PRODUCTS ARE PROCESSED AND MARKETED ( 1 ), AND IN PARTICULAR ARTICLE 5 THEREOF , WHEREAS ON 25 JULY 1979 THE BELGIAN GOVERNMENT FORWARDED ITS PROGRAMME FOR THE EGG AND POULTRY SECTOR ; WHEREAS THIS PROGRAMME CONCERNS THE SETTING UP AND THE MODERNIZATION OF EGG-PACKING CENTRES , THE MODERNIZATION AND RATIONALIZATION OF PLANTS MANUFACTURING EGG PRODUCTS , AND THE MODERNIZATION AND EXPANSION OF POULTRY SLAUGHTERHOUSES AND PROCESSING FACILITIES , WITH THE AIM OF STABILIZING THOSE SECTORS IN THE FUTURE ; WHEREAS IT THEREFORE CONSTITUTES A PROGRAMME WITHIN THE MEANING OF REGULATION ( EEC ) NO 355/77 ; WHEREAS APPROVAL OF THE PROGRAMME DOES NOT AFFECT THE DECISIONS TO BE TAKEN IN PURSUANCE OF ARTICLE 14 OF REGULATION ( EEC ) NO 355/77 RELATING TO COMMUNITY FINANCE FOR THE PROJECTS , IN PARTICULAR THOSE PROVIDING FOR AN INCREASE IN POULTRY SLAUGHTERHOUSE CAPACITY ; WHEREAS THE PROGRAMME CONTAINS SUFFICIENT OF THE DETAILS LISTED IN ARTICLE 3 OF REGULATION ( EEC ) NO 355/77 TO SHOW THAT THE AIMS SET OUT IN ARTICLE 1 OF THAT REGULATION CAN BE ACHIEVED IN THE EGG AND POULTRY PRODUCTION SECTOR IN BELGIUM ; WHEREAS THE ESTIMATED TIME REQUIRED FOR IMPLEMENTATION OF THE PROGRAMME DOES NOT EXCEED THE PERIOD MENTIONED IN ARTICLE 3 ( 1 ) ( G ) OF THE REGULATION ; WHEREAS THE MEASURES PROVIDED FOR IN THIS DECISION ARE IN ACCORDANCE WITH THE OPINION OF THE STANDING COMMITTEE ON AGRICULTURAL STRUCTURE , HAS ADOPTED THIS DECISION : ARTICLE 1 THE PROGRAMME FOR THE EGG AND POULTRY SECTOR PURSUANT TO REGULATION ( EEC ) NO 355/77 FORWARDED BY THE BELGIAN GOVERNMENT ON 25 JULY 1979 IS HEREBY APPROVED . ARTICLE 2 THIS DECISION IS ADDRESSED TO THE KINGDOM OF BELGIUM . DONE AT BRUSSELS , 28 JANUARY 1980 . FOR THE COMMISSION FINN GUNDELACH VICE-PRESIDENT